Case 1:21-cr-00041-CJN Document 71 Filed 07/12/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA - : Case No: 2:21-CR-41 (CJN)

40 U.S.C. § 5104(e)(2)(G)
(Parading Demonstrating, or Picketing in

v. : a Capitol Building)
MICHAEL CURZIO,
Defendant.
STATEMENT OF OFFENSE

 

Pursuant to Federal Rule of Criminal Procedure 11, the United States of America, by and
through its attorney, the United States Attorney for the District of Columbia, and the defendant,
Michael Curzio, with the concurrence of his attorney, agree and stipulate to the below factual basis
for the defendant’s guilty plea—that is, if this case were to proceed to trial, the parties stipulate
that the United States could prove the below facts beyond a reasonable doubt:

The Attack atthe U.S, Capitol on January 6, 2021

hi The United States Capitol, which is located at First Street, SE, in Washington, D.C.,
is secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include
permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only
authorized people with appropriate identification are allowed access inside the Capitol.

rs On January 6, 2021, the exterior plaza of the Capitol was closed to members of the

public.

Page 1 of 5
Case 1:21-cr-00041-CJN Document 71 Filed 07/12/21 Page 2 of 5

3. On January 6, 2021, a joint session of the United States Congress convened at the
Capitol. During the joint session, elected members of the United States House of Representatives
and the United States Senate were meeting in separate chambers of the Capitol to certify the vote
count of the Electoral College of the 2020 Presidential Election, which had taken place on
November 3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by
approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve a
particular objection. Vice President Mike Pence was present and presiding, first in the joint
session, and then in the Senate chamber.

4, As the proceedings continued in both the House and the Senate, and with Vice
President Pence present and presiding over the Senate, a large crowd gathered outside the Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the
Capito! building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol and the proceedings underway inside.

&, At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd
advanced to the exterior fagade of the building. The crowd was not lawfully authorized to enter
or remain in the building and, prior to entering the building, no members of the crowd submitted
to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized
security officials.

6. At such time, the certification proceedings were still underway and the exterior
doors and windows of the Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however, shortly

after 2:00 p.m., individuals in the crowd forced entry into the Capitol, including by breaking

Page 2 of 5
Case 1:21-cr-00041-CJN Document 71 Filed 07/12/21 Page 3 of 5

windows and by assaulting members of law enforcement, as others in the crowd encouraged and
assisted those acts. The riotresulted in substantial damage to the Capitol, requiring the expenditure
of more than $1.4 million dollars for repairs.

7 Shortly thereafter, at approximately 2:20 p.m., members of the United States House
of Representatives and United States Senate, including the President of the Senate, Vice President
Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings of the
Congress, including the joint session, were effectively suspended until shortly after 8:00 p.m. the
same day. In light of the dangerous circumstances caused by the unlawful entry to the Capitol,
including the danger posed by individuals who had entered the Capitol without any security
screening or weapons check, Congressional proceedings could not resume until after every
unauthorized occupant had left the Capitol, and the building had been confirmed secured. The
proceedings resumed at approximately 8:00 p.m. after the building had been secured. Vice
President Pence remained in the Capitol from the time he was evacuated from the Senate Chamber

until the session resumed.

Curzio’s Participation in the January 6, 2021, Capitol Riot
8. Curzio traveled from Florida to attend the rally the former president, Donald
Trump, planned to hold in Washington, D.C., on January 6,2021. On that date, Curzio eventually
made his way to the Capitol.
9. Shortly after 2:30 p.m., video surveillance captured Curzio walking inside the
Capitol Visitors Center (“CVC”), which is part of the Capitol building. Curzio and others gathered
in a CVC corridor at the end of which U.S. Capitol Police officers had formed a defensive line.

The officers issued commands for the rioters to leave the building. When rioters refused their

Page 3 of 5
Case 1:21-cr-00041-CJN Document 71 Filed 07/12/21 Page 4of5

commands, the officers began arresting individuals who had unlawfully entered the building,
including Curzio. Curzio admitted he refused to leave the premises after being ordered to do so.
10. Curzio was compliant following his arrest, and later cooperated with law

enforcement by providing the Federal Bureau of Investigation (“FBI”) his swipe code so the FBI

could search his phone.

11. | Curzio knew at the time he entered the Capitol that he did not have permission to

enter the building and he paraded, demonstrated, or picketed inside the building.

Respectfully submitted,

CHANNING D. PHILLIPS
Acting United States Attorney
D.C. Bar No. 415793

/s/ Seth Adam Meinero
SETH ADAM MEINERO
Trial Attorney

Detailee

D.C. Bar No. 976587

/s/ Susan Lehr

SUSAN LEHR

Assistant United States Attorney
Detailee

Nebraska Bar No.19248

Page 4 of 5
Case 1:21-cr-00041-CJN Document 71 Filed 07/12/21 Page 5of5

DEFENDANT’S ACKNOWLEDGMENT

I, Michael Curzio, have read this Statement of the Offense and have discussed it with my
attorney. I fully understand this Statement of the Offense. I agree and acknowledge by my
signature that this Statement of the Offense is true and accurate. I do this voluntarily and of my
own free will. No threats have been made to me nor am I under the influence of anything that
could impede my ability to understand this Statement of the Offense fully.

Date: a 4) 2) in? SES
Michael Curzio

Defendant

 

ATTORNEY’S ACKNOWLEDGMENT

I ase? read this Statement of the Offense and have reviewed it with my client aly: =

 

Date:_2/4(21 ie

arezo, Esq.
yen Defendant

Page 5 of 5
